Citation Nr: 0825027	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  07-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of service connection for a respiratory 
disorder, to include as due to asbestos exposure, and if so, 
whether the veteran is entitled to service connection for a 
respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Little 
Rock, Arkansas, denying the veteran's claim to reopen for 
failure to submit new and material evidence.  

In March 1994, the RO denied the veteran's claim of service 
connection for a respiratory disorder, to include as due to 
asbestos exposure.  The veteran did not appeal the adverse 
determination, and as a result, the March 1994 RO decision is 
final.  Thus, new and material evidence is needed to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7105.  

The veteran submitted an appeal to the Board (Form 9) in 
January 1996, appealing an August 1995 rating decision that 
denied his application to reopen the claim of service 
connection for a lung disorder.  No action was taken by VA in 
response to this Form 9.  In a September 2007 Supplemental 
Statement of the Case (SSOC), the RO found this error, and 
changed the date of the veteran's current appeal to an appeal 
of the August 1995 rating decision.  Upon review of the 
evidence, the Board agrees with the RO's actions, and will 
consider all evidence submitted by the veteran since the 
final March 1994 rating decision in determining whether the 
veteran has submitted new and material evidence.  


FINDINGS OF FACT

1.  The RO's March 1994 rating decision denying the veteran's 
claims of service connection for a respiratory disorder, to 
include as due to exposure to asbestos, was not appealed in a 
timely manner, and is therefore final.  

2.  Evidence received since the March 1994 final decision is 
so significant that it must be considered, along with 
evidence previously of record, in order to fairly decide the 
merits of the claim. 

3.  The veteran did not incur a respiratory disorder due to 
his military service, to include as due to asbestos exposure.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service 
connection for a respiratory disorder, to include as due to 
asbestos exposure, is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.156(c), 3.160(d), 20.201, 20.302 
(2007).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a respiratory disorder, 
to include as due to asbestos exposure.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156, 3.156(c) (2000).  

3.  The veteran did not incur a respiratory disorder due to 
his military service, to include as due to asbestos exposure, 
nor may incurrence be presumed.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that this notice applies to the five elements of a claim, 
including notice of what is required to establish a 
disability rating and an effective date for the award of 
benefits.  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letters provided to the veteran in 
June 2003 and May 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  An August 2006 letter 
informed the veteran of how disability evaluations and 
effective dates are assigned.   

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records, and the veteran's private medical evidence 
has been incorporated with the record.  Also, the veteran 
received VA medical examinations in June 1995, July 1996, and 
January 2007, and VA has obtained these records as well as 
the records of the veteran's outpatient treatment with VA.  
Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


New and Material Evidence

Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, as is the case 
here, new and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  



Facts and Analysis

In August 2005, the veteran's claim for service connection 
was not reopened by the RO, which found that VA had not 
received new and material evidence since the final March 1994 
decision.  This decision was appealed to the Board in January 
1996.  Therefore, since the veteran's claim to reopen 
predated August 29, 2001, the Board must consider the 
veteran's claim under the law as it existed prior to August 
29, 2001, or as it now exists - whichever is more favorable 
to the veteran.  

In this case, looking to the law as it existed prior to 
August 29, 2001, the veteran has submitted evidence that 
qualifies as new and material.  In June 2006, VA received the 
veteran's personnel records from the Navy.  The veteran 
served as a Boatswain's Mate in the Navy during his service.  
According to the veteran's personnel records, the veteran did 
perform maintenance on Essex class aircraft carriers in the 
Navy.  The veteran has alleged that this work included 
removing insulation from pipes within the aircraft carriers.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation workers.  M21-1, Part VI, 
7.21(b), p. 7- IV-3 (January 31, 1997).  Therefore, the 
evidence indicates that it is possible that the veteran was 
exposed to asbestos.  

According to the 1994 RO decision, the veteran's claim was 
denied because there was no in-service evidence of a lung 
disorder and because there was no evidence of asbestos 
exposure.  The veteran's personnel records increase the 
likelihood that the veteran was exposed to asbestos, and as 
such, bears directly and substantially upon the specific 
matter under consideration.  Therefore, the Board finds that 
the veteran has submitted new and material evidence - i.e. it 
bears directly and substantially upon the specific matter 
under consideration, and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a respiratory disorder, to include 
as due to asbestos exposure.  Therefore, this claim is 
reopened.  There is no need to consider the law as it exists 
after August 29, 2001, since the outcome under the prior law 
is favorable to the veteran.  


Service Connection for a Respiratory Disorder, to Include as 
Due to Asbestos Exposure

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  In McGinty v Brown, 4 Vet. App. 428 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1988.  The DVB Circular was subsequently 
rescinded, but its basic guidelines were found in the 
Veteran's Benefit Administration Manual M21-1, Part VI, 7.21, 
now reflected in M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Sub part ii, Chapter 2, Section C, Subsection (f).  

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
These guidelines further note that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App.523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancers, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  Id.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
Military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).


Facts and Analysis

As noted above, the 1994 RO decision denied the veteran's 
claim because there was no in-service evidence of a lung 
disorder and because there was no evidence of asbestos 
exposure. 

While evidence has been submitted suggesting that the veteran 
may have been exposed to asbestos, there is still no evidence 
of record establishing that the veteran was personally 
exposed to asbestos.  In fact, the evidence of record tends 
to establish that the veteran did not inhale asbestos fibers.  
Specifically, the January 2007 VA examination notes that 
while the veteran had a history of being around asbestos, he 
had no functional impairment, there was no evidence of 
pleural plaques, and there was no effusion or fibrosis.  
Likewise, a June 2002 X-ray of the veteran's lungs was 
interpreted as showing no lung infiltrates.  Finally, medical 
reports from December 1989, February 1993, June 1995, and 
October 2002 all indicate that the veteran's lungs were 
clear.  The Board would be ignoring credible medical evidence 
spanning nearly two decades if it were to find that the 
veteran was in fact exposed to and affected by asbestos.  

Additionally, the veteran has never been diagnosed with one 
of the diseases associated with asbestos exposure.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  The fibers may also produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, cancers of the larynx and pharynx, and cancers of the 
urogenital system (except the prostate).  See M21-1, Part VI, 
7.21(a), p. 7-IV-3 (January 31, 1997).  The evidence 
indicates that the veteran has been diagnosed with bronchitis 
periodically since the 1990s.  In a June 1995 VA examination, 
the veteran was diagnosed with chronic bronchitis.  

The June 1995 VA examiner noted that the veteran had been 
exposed to asbestos in the past. However, there is no 
evidence indicating that this conclusion is based on anything 
more than the veteran's lay statement reported to the medical 
examiner.  The mere recitation of a veteran's self-reported 
lay history does not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).  In addition, medical opinions premised upon an 
unsubstantiated account of a veteran are of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrence(s) described); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitation of a veteran or 
other claimant).  

Regardless of whether the veteran was ever exposed to 
asbestos, the record indicates that the veteran has no 
residual effects from any potential asbestos exposure.  Mere 
exposure to a potentially harmful agent is insufficient to be 
eligible for VA disability benefits.  The question in a claim 
such as this is whether disabling harm ensued.  The medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, or a causal connection between the current 
disability and the exposure to asbestos in service.  Hickson 
v. West, 12 Vet. App. 247 (1999).  Therefore, even if the 
veteran were exposed to asbestos, which the Board is not 
conceding, that fact alone is insufficient to establish 
service connection.  

Since the evidence of record establishes that the veteran 
does not have a respiratory disorder due to asbestos, service 
connection cannot be granted as secondary to asbestos 
exposure.  However, while the veteran asserts that his 
respiratory disorder should be service-connected due to 
exposure to asbestos, the Board will also review the evidence 
to determine if service connection can be granted without 
consideration of asbestos to afford the veteran all possible 
avenues for a grant of service connection.  See generally 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Again, as noted above, service connection requires competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

In the present case, there is competent medical evidence that 
the veteran has suffered from a lung disorder - specifically, 
chronic bronchitis.  The January 2007 VA examination did not 
assign a diagnosis of chronic bronchitis, however, so it is 
not clear whether the veteran still suffers from that 
disorder.  Regardless, it is clear that the veteran has 
suffered from chronic bronchitis at times during the pendency 
of his claim, so the first requirement for service connection 
is satisfied.  

It is the second requirement, that of the incurrence or 
aggravation of a disease or injury in service, that prevents 
a grant of service connection in this case.  A review of the 
service medical records establishes that the veteran never 
complained of nor was he ever diagnosed with bronchitis or 
any other respiratory disorder while in service.  Chest X-
rays dated September 1965 and October 1966 both revealed a 
normal chest with no defects.  Additionally, according to the 
veteran's August 1969 separation examination, the veteran's 
lungs and chest were found to be normal.  

It was not until November 1979 that there is medical evidence 
assigning a diagnosis of bronchitis or any other respiratory 
disorder.  The veteran's active service ended in September 
1969.  Therefore, there is no indication of a respiratory 
ailment until more than a decade after the veteran's 
separation from active duty.  Therefore, since there is no 
evidence that the veteran suffered from any respiratory 
ailments while on active duty, or within one year of 
separation from active duty, service connection cannot be 
granted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection must be denied.


ORDER

The veteran's claim of service connection for a respiratory 
disorder, to include as due to asbestos exposure, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


